Mr. Chief Justice Scott, and Mr. Justice Sheldon, dissenting: We are of opinion the court below erred in excluding the testimony offered of the proceedings in the forcible entry and' detainer case. The description in the complaint, of the house as situated on the north half of the north-east quarter of section 15, etc., which Carl Belm withheld the possession of from the plaintiff, was one of reasonable certainty, as respected the house, at least, if nothing more, and the proceedings in question should have been admitted in evidence, so far as concerned the house, at least.